Bunn, C. J., (after stating the facts.) If the attachment suits were not abandoned, they, of course, were still pending at the time the report of the receiver was made and acted upon. If this be true, there seems to be an additional reason why the two excluded creditors were not to be held as guilty of laches. If the attachment suits had been abandoned, creditors should have been notified in some appropriate way to present their claims and prove the same, if they had not already done so; and, as this seems not to have been done, there is little ground to charge'creditors with laches. The judgment and decree is reversed, and the cause is remanded, with directions: First, to make W. F. Taylor & Co. and Hill, Fontaine & Co. parties, and then to dispose of the attachments, if they have not been abandoned; and if they have been abandoned, then to have all creditors to come in and prove up their claims, unless already proved, and present them to the receiver, to share in the distribution of the funds subject to distribution. The report of the receiver, in which he has named claimants as entitled to distribution, may, of course, be excepted to, as regards any of such claims, on the ground that they are not entitled; but such exceptions should not be sustained merely on the ground that such claims have been secured by mortgage, for that alone does not debar a creditor from his share in the distribution. But, as we have not all the evidence .on this point, we must trust to the chancellor to proceed in this respect upon the principle announced by this_eourt in analogous cases.